Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147091                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147091
                                                                    COA: 314337
                                                                    St. Joseph CC: 12-017690-FH
  MICHAEL ANDREW RADANDT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the issue whether the police officers unlawfully
  expanded a “knock and talk” procedure by entering the defendant’s backyard and
  walking onto a wooden deck, which was attached to the home, and, if a constitutional
  violation occurred, whether the good-faith exception to the exclusionary rule applies
  under these facts. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           p0122
                                                                               Clerk